DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment is in addition to the Examiner’s Amendment of July 21, 2021 and replaces, by combining, the two instances of ¶0056 in Applicant’s amendment to the specification as filed November 20, 2020.  

Authorization for this examiner’s amendment was given in an interview with J. Buchbinder on August 3, 2021.
The specification has been amended as follows: 

Please replace paragraph [0056] with the following amended paragraph:

ALEXA® fluorescent dyes (e.g., ALEXA® FLUOR 350 fluorescent dye, ALEXA® FLUOR 430 fluorescent dye, ALEXA® FLUOR 488 fluorescent dye,ALEXA® FLUOR 532 fluorescent dye,ALEXA® FLUOR 546 fluorescent dye,ALEXA® FLUOR 555 fluorescent dye,ALEXA® FLUOR 594 fluorescent dye,ALEXA® FLUOR 647 fluorescent dye,ALEXA® FLUOR 660 fluorescent dye, ALEXA® FLUOR 680 fluorescent dye, ALEXA® FLUOR 750 fluorescent dye), ATTO fluorescent dyes (e.g., ATTO 488 fluorescent dye, ATTO 532 fluorescent dye, ATTO 550 fluorescent dye, ATTO 565 fluorescent dye, ATTO 590 fluorescent dye, ATTO 610 fluorescent dye, ATTO 620 fluorescent dye, ATTO 635 fluorescent dye, ATTO 647 fluorescent dye, ATTO 655 fluorescent dye, and ATTO 680 fluorescent dye), Cy3, Cy5, Cy7, TYE  563 fluorescent dye, TYE 665 fluorescent dye, TYE 705 fluorescent dye, TEX 615 fluorescent dye, JOE fluorescent dye, TET fluorescent dye, HEX fluorescent dye, TAMRA fluorescent dye, ROX fluorescent dye, rhodamine, dansyl, umbelliferone, Texas red, luminol, acradimum esters, biotin or other streptavidin-binding proteins, magnetic beads, electron dense reagents, green fluorescent protein (GFP), enhanced green fluorescent protein (EGFP), yellow fluorescent protein (YFP), enhanced yellow fluorescent protein (EYFP), blue fluorescent protein (BFP), red fluorescent protein (RFP), TagRFP, Dronpa, Padron, mApple, mCherry, rsCherry, rsCherryRev, firefly luciferase, Renilla luciferase, NADPH, beta-galactosidase, horseradish peroxidase, glucose oxidase, alkaline phosphatase, chloramphenicol acetyl transferase, and urease. Enzyme tags are used with their cognate substrate. The terms also include color-coded microspheres of known fluorescent light intensities (see e.g., microspheres with xMAP technology produced by Luminex (Austin, TX); microspheres containing quantum dot nanocrystals, for example, containing different ratios and combinations of quantum dot colors (e.g., QDOT® nanocrystals produced by Life Technologies (Carlsbad, CA); glass coated metal nanoparticles (see e.g., SERS nanotags produced by Nanoplex Technologies, Inc. (Mountain View, CA); barcode materials (see e.g., sub-micron sized striped metallic rods such as Nanobarcodes produced by Nanoplex Technologies, Inc.), encoded microparticles with colored bar codes (see e.g., CellCard produced by Vitra Bioscience, vitrabio.com), and glass microparticles with digital holographic code images (see e.g., CyVera microbeads produced by Illumina (San Diego, CA). As with many of the standard procedures associated with the practice of the invention, skilled artisans will be aware of additional labels that can be used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635